Title: From George Washington to John Tyler, 8 January 1782
From: Washington, George
To: Tyler, John


                  
                     Sir
                     Philada 8th January 1782.
                  
                  I have been this day honored thro’ the hands of the Delegates of your State in Congress with your favor of the 21st December inclosing a Vote of the House of Delegates of the 17th.  For so singular and honorable a mark of their attention and Esteem I beg leave through you, Sir, to present my humble thanks; and for the polite manner in which the Resolve was transmitted, I intreat you to accept my warmest acknowledgements.  I have the honor to be with perfect Respect Sir Yr most obt & hble servt.
                  
               